724 S.E.2d 69 (2012)
STATE
v.
Danny Robbie HEMBREE, Jr.
No. 86A12-1.
Supreme Court of North Carolina.
April 4, 2012.
Marilyn G. Ozer, Chapel Hill, for Hembree, Danny Robbie (Jr.).
Locke Bell, District Attorney, for State of N.C.
Locke Bell, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 3rd of April 2012 by Defendant for Extension of Time to Prepare Trial Transcript:
"Motion Allowed by order of the Court in conference, this the 4th of April 2012."